Webb, Judge.
This appeal results from our grant of permission to take an interlocutory appeal from the denial of summary judgment to defendant municipal corporation. Since the municipality had no charter authority to provide fire protection services outside the city limits, and "the agreement on the part of the city to extinguish fires or to furnish water for that purpose was in the exercise of a governmental function” (Bagwell v. City of Gainesville, 106 Ga. App. 367, 368 (126 SE2d 906) (1962)), no liability could attach in the instant case for failure of the city to respond to a fire in plaintiffs home outside the city limits.

Judgment reversed.


Deen, P. J., and Smith, J., concur.